Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                    No. 04-18-00356-CV

                          MICHELIN NORTH AMERICA, INC.,
                                    Appellant

                                              v.

                             Roberto GARZA and Lizeth Garza,
                                       Appellees

                  From the 229th Judicial District Court, Starr County, Texas
                                 Trial Court No. DC-17-448
                         Honorable John Longoria, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, appellant’s motion to dismiss is
GRANTED, and this appeal is DISMISSED. Costs of appeal are taxed against Appellant Michelin
North America, Inc.

       SIGNED August 22, 2018.


                                               _________________________________
                                               Karen Angelini, Justice